           Case 2:18-cr-00390-RFB-BNW Document 159 Filed 02/18/21 Page 1 of 3


 1   YI LIN ZHENG, ESQ.
     Nevada Bar No. 1011
 2   VEGAS GOLDEN LAW
     2801 S Valley View, Ste 16
 3   Las Vegas, Nevada 89102
     Phone: 702-385-7170
 4
     VegasGoldenLaw@gmail.com
 5   Attorney for Defendant
     QUANG DUONG TAO
 6
                                 UNITED STATES DISTRICT COURT
 7
                                         DISTRICT OF NEVADA
 8

 9   UNITED STATES OF AMERICA,                            Case No.: 2:18-cr-390-RFB-BNW

10                 Plaintiff,
                                                          STIPULATION TO CONTINUE
11   vs.
                                                          SENTENCING DATE (FIRST REQUEST)
12   QUANG DUONG TAO,
13                 Defendant

14

15          Defendant, QUANG DUONG TAO through undersigned counsel, YI LIN ZHENG, ESQ.
16
     and the United States being represented by and through the United States Attorney Office hereby
17
     requests the Court to continue his Sentencing date for 90 days or until such time as convenient to
18
     the Court.
19
     1.     Mr. Tao’s Sentencing is scheduled for Wednesday, February 23, 2021, at 10:00 a.m.
20
     2.     The parties are requesting a continuance because in previous appearance, both client and
21
     defense counsel has had difficulty with concurrent and/or consecutive interpretation of the
22

23   proceedings, especially during video appearances. Mr. Tao wishes to appear in person with

24   counsel in Court for sentencing, which would allow Mr. Tao the assistance of the Cantonese,

25   Chinese interpreter and to communicate with defense counsel. However, given the safety

26
                                                      1
27

28
              Case 2:18-cr-00390-RFB-BNW Document 159 Filed 02/18/21 Page 2 of 3


 1   precautions of the COVID-19 pandemic and in an effort to limit in-court appearance, it may be

 2   best to continue the hearing until more people can be vaccinated and in-person appearance are
 3   safer.
 4
     3.        Further, additional time is being requested to allow CJA counsel an opportunity to further
 5
     investigate and/or to supplement the record with any further objections/corrections to the PSR, and
 6
     to prepare a sentencing memorandum to this Court and/or respond to the Government’s
 7
     Sentencing Memorandum
 8
     4.        Mr. Tao is out of custody and does not object to this continuance.
 9
     5.        CJA counsel contacted AUSA Allison Reese to inform her of the same and to request a
10

11   continuance of the sentencing in the case at hand for the reasons stated above, which the

12   Government had no objection to the defense’s request.

13             IT IS HEREBY STIPULATED AND AGREED UPON, by and between the parties

14   hereto, that the Sentencing date in the above referenced case may be continued for ninety (90)
15   days or until such time as convenient to the Court.
16
               STIPULATION entered by and SUBMITTED this 9th day of February, 2021.
17
                                                             NICHOLAS A. TRUTANICH
18                                                           United States Attorney

19          / s / Yi Lin Zheng                                      / s / Allison Reese
     By: __________________________                          By: __________________________
20   YI LIN ZHENG, ESQ.                                      ALLISON REESE
     Attorney for QUANG DUONG TAO                            Assistant United States Attorney
21

22

23

24

25

26
                                                         2
27

28
           Case 2:18-cr-00390-RFB-BNW Document 159 Filed 02/18/21 Page 3 of 3


 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                         Case No.: 2:18-cr-390-RFB-BNW
 4
                   Plaintiff,
 5
                                                       ORDER TO CONTINUE SENTENCING
     vs.
 6                                                     DATE (FIRST REQUEST)
     QUANG DUONG TAO,
 7
                   Defendant
 8

 9

10          Upon Stipulation of the parties:

11          IT IS HEREBY ORDERED that the Sentencing date in the above referenced case shall

12                                            May 25, 2021
     be continued from February 23, 2021 to _______________________       11:00
                                                                    at ____________ ___
                                                                                    a.m./p.m.,

13                 7C
     Courtroom ___________.
14

15
                       18th
            DATED this ________ day of February, 2021.
16

17

18
                                               ___________________________________________
19                                             HONORABLE RICHARD F. BOULWARE, II
                                               UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26
                                                   3
27

28
